DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.   This Office Action is responsive to the Applicant’s Preliminary Amendment filed on 5/18/2020, in which claims 1-8 have been amended and entered of record.
3.   Claims 1-8 are pending for examination.

Information Disclosure Statement
4.     The Information Disclosure Statement (IDS) submitted on 8/12/2020 and 8/31/2020 have been considered by the examiner and made of record in the application file.

Priority
5.     Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the application file.

Notice Re Prior-Art Available Under Both Pre-AIA  And AIA 
6.      In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Consideration of Reference/Prior Art
7.    For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
8.    When responding to the Office action, Applicants are advised to provide the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.

Claim Rejections - 35 USC § 103
9.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. 
10.    Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Patent Application Publication 2005/0104566, hereinafter “Kim”, cited in the IDS dated 8/12/2020), in view of Kato et al. (U.S. Patent Application Publication 2017/0179294, hereinafter “Kato”).
       Regarding independent claim 1, Kim teaches a semiconductor device comprising: a transistor and a first circuit, 5wherein the transistor comprises a first gate and a second gate,  wherein the first circuit comprises a temperature sensor and a voltage control circuit, wherein the temperature sensor has a function of obtaining temperature information and 10outputting the temperature information to the voltage control circuit, wherein the voltage control circuit has a function of converting the temperature information into a control voltage, and wherein the first BB,  wherein the first circuit above comprises a temperature sensor 520 which included in the circuit 500 of Fig. 6 and a voltage control circuit 210 in Fig. 7, wherein the circuit 500 which included the temperature sensor 520 has a function of obtaining temperature information and 10outputting the temperature information via temperature control signals TD[0:3] or TD[0:N] to the voltage control circuit 210 of Fig. 7, wherein the voltage control circuit 210 which included a VBB generator circuit 240 has a function of converting the temperature information TD[0:3} or TD[0:N] into a control voltage, e.g., a back bias voltage VBB, and wherein the above first circuit applies the back bias voltage VBB to the second gate of the transistor 224 via the VBB generator circuit 240, as shown in Figs. 6-8 and accompanying texts).
          Kim does not specifically teach wherein the first gate and the second gate overlap each other with a semiconductor layer therebetween.
          Kato teaches a semiconductor device wherein the first gate and the second gate overlap each other with a semiconductor layer therebetween (Fig. 1 and accompanying texts, the first gate and the second gate of transistor M0 in Fig. 1 overlap each other with a semiconductor layer therebetween, para. [0081]).
        Since Kim and Kato are both from the same field of semiconductor device, the purpose disclosed by Kato would have been recognized in the pertinent art of Kim.
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Kato into the teaching of Kim for the purpose of providing a semiconductor device capable of holding data for a long time and capable of reducing power consumption (Kato, para. [0016]).  
Regarding dependent claim 2, the combination of Kim and Kato teaches the semiconductor device according to claim 1, wherein the voltage control circuit is configured to convert the temperature information into the control voltage according to a conversion formula (Kim, Figs. 7-8 and accompanying texts, the voltage control circuit 210 in Fig. 7 which included the VBB generator 240 in Figs. 7-8 is configured to convert the temperature information TD[0:3] or TD[0:N] into the control voltage VBB according to a function of temperature information TD[0:3] or TD[0:N], para. [0050]).
       Regarding dependent claim 3, the combination of Kim and Kato teaches the semiconductor device according to claim 1, wherein the voltage control circuit comprises a microcomputer or an amplifier (Kim, Figs. 7-8 and accompanying texts, the voltage control circuit 210 in Fig. 7 which included the VBB generator 240 in Figs. 7-8 comprises an amplifier circuit 808, as shown in Fig. 8).
       Regarding dependent claim 4, the combination of Kim and Kato teaches the semiconductor device according to claim 1, wherein the semiconductor layer comprises a metal oxide (Kato, Figs. 16A-16C and accompanying texts, the semiconductor layer, e.g., insulating layer 270 in Figs. 16A-16C, can be formed using metal oxide such as aluminum oxide, para. [0298]).
       Regarding dependent claim 5, the combination of Kim and Kato teaches the semiconductor device according to claim 1, further comprising a second circuit, wherein the second circuit applies a negative voltage to the second gate (Kim, Figs. 7-8 and accompanying texts, a second circuit, e.g., VBB generator 240 in Figs. 7-8, applies a negative voltage VBB to the second gate of the transistor 224, as shown in Figs. 7-8 and para. [0049]; and Kato, Fig. 2B and accompanying texts, a second circuit 11a of Fig. 2B, wherein the second circuit 11a applies a negative voltage of -3V to the second gate of the transistor M0, as shown in Fig. 2B). 
       Regarding dependent claim 6, the combination of Kim and Kato teaches the semiconductor device according to claim 5, wherein the second circuit holds the negative BB generator 240 in Figs. 7-8, holds the negative voltage VBB, para. [0049]; and Kato, Fig. 2B and accompanying texts, the second circuit 11a of Fig. 2B holds the negative voltage of -3V, as shown in Fig. 2B and para. [0090]).
     Regarding dependent claim 7, the combination of Kim and Kato teaches the semiconductor device according to claim 5, wherein the second circuit comprises a transistor comprising a metal oxide in a channel formation region (Kato, Fig. 2B and accompanying texts, the second circuit 11a in Fig. 2B comprises a transistor M11 comprising a metal oxide in a channel formation region, para. [0105], [0106]).
     Regarding dependent claim 8, the combination of Kim and Kato teaches the semiconductor device according to claim 1, comprising: wherein a positive voltage or a negative voltage is configured to be applied to the first gate, and wherein a negative voltage is configured to be applied to the second gate (Kim, Figs. 2, 7, and accompanying texts, Kim further teaches the memory device is a DRAM in Figs. 2, 7, thus a positive boosted word line voltage VPP is applied to the first gate via word line WL during a memory access operation or a negative word line voltage VNWL is configured to be applied to the first gate via word line WL to de-activated cell word line, and wherein a negative voltage VBB is configured to be applied to the second gate of the transistor 224, as shown in Figs. 2, 7, and para. [0028], [0049], [0051]). 
 
Conclusion
11.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571)270-1515.  The examiner can normally be reached on M-F 8:30AM - 5:00PM EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRI M HOANG/Primary Examiner, Art Unit 2827